

114 HR 5582 IH: National Memorial to Fallen Educators Act
U.S. House of Representatives
2016-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5582IN THE HOUSE OF REPRESENTATIVESJune 24, 2016Mr. Huelskamp introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo designate a National Memorial to Fallen Educators at the National Teachers Hall of Fame in
			 Emporia, Kansas.
	
 1.Short titleThis Act may be cited as the National Memorial to Fallen Educators Act. 2.FindingsCongress finds that—
 (1)from 1764 to the date of enactment of this Act, over 114 educators from 36 States have lost their lives in the United States while performing professional duties;
 (2)the United States lacks a national memorial dedicated to fallen educators; and (3)a memorial to fallen educators at the National Teachers Hall of Fame in Emporia, Kansas—
 (A)was dedicated on June 12, 2014; and (B)will honor educators who have lost their lives in the line of professional service.
				3.Designation
 (a)In generalThe memorial to fallen educators located at the National Teachers Hall of Fame in Emporia, Kansas, is designated as the National Memorial to Fallen Educators.
 (b)Effect of designationThe national memorial designated by this section is not a unit of the National Park System and the designation of the National Memorial to Fallen Educators shall not require or permit Federal funds to be expended for any purpose related to that national memorial.
			